DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on February 11, 2021.
Claims 1-12 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5, filed February 11, 2021, with respect to rejection of claims 5-12 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 5-12 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant’s arguments, see pg. 6, filed February 11, 2021, with respect to prior art rejection of claims 1-12 have been fully considered and are persuasive.  The prior art rejection of claims 1-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A base station comprising: 
a transmitter which, in operation, transmits control information indicating SRS (Sounding Reference Signal) transmission candidate subframes; and 
a receiver which, in operation, receives repetition signals repeating a PUCCH (Physical Uplink Control Channel) signal over a plurality of consecutive subframes; 
wherein, 
a normal PUCCH format, which maps a response signal to symbols including the last symbol of a subframe, is used in the plurality of subframes, in a first case where the plurality of consecutive subframes do not include any one of the SRS transmission candidate subframes, and 
a shortened PUCCH format, which maps a response signal to symbols other than the last symbol of a subframe, is used in the plurality of consecutive subframes, in a second case where the plurality of consecutive subframes include at least one of the SRS transmission candidate subframes and include at least one subframe that is not any of the SRS transmission candidate subframes.
Seo et al. (US 2012/0287900 A1, “Seo”) discloses a base station receiving, from a relay node, PUCCH over a subframe (see FIG. 12-13). Seo discloses the relay node performing a normal operation at a last symbol of the subframe by transmitting a PUCCH of a normal format, where the response signal is mapped to symbols including the last symbol of the subframe (see FIG. 12 and ¶ 76). Seo also discloses the relay node using PUCCH of a shortened format and 
LG Electronics (Details on SR repetitions and SRS transmission for MTC UE [R1-152705], “LG”) discloses a UE generating a repetition of SRS that occurs over multiple subframes (see pg. 3, § 3), where a shortened PUCCH format that accommodates SRS transmission is applied to a subframe used for SRS transmission (see pg. 3, § 3). 
However, the prior arts of record do not disclose, alone or in combination, applying such PUCCH format that accommodates SRS transmission to consecutive subframes, where a normal PUCCH format is used when the consecutive subframes do not include any one of the SRS transmission candidate subframes, and a shortened PUCCH format is used when the consecutive subframes include at least one of the SRS transmission candidate subframes and includes at least one subframe that is not any of the SRS transmission candidate subframes.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-6 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 7-12, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474